Atkinson, J.
This is a suit by a vendee of land against liis vendor, in which the petitioner alleges a contract of purchase' of land, the execution of a conveyance of land, and the contemporaneous execution of a separate written instrument giving to the grantee the right to use water from a spring on other land of the grantoi', together with the right of ingress and egress to the spring. The petitioner also alleges that thp grantor committed a breach of covenant by excluding him from enjoyment of the spring. On the basis of such exclusion it was alleged tlial the plaintiff had been damaged in a stated amount, and judgment was prayed for damages and general relief. The original petition was several times amended. The defendant demurred to the original petition and *79to each of the amendments. The demurrers were overruled, and the defendant excepted pendente lite. The defendant filed answer to the original petition and to each of the several amendments. On the trial a verdict was rendered for the plaintiff for a stated sum of money. The defendant made a motion for a new Serial, which was overruled, and he excepted. In the bill of exceptions error is also assigned upon the exceptions pendente lite. Held: It appears from the record, as is made plain by the foregoing statement, that the Supreme Court is without jurisdiction of the writ of error, and that the Court of Appeals has jurisdiction; and consequently the case is transferred to that court for decision. Transferred to Court of Appeals.
No. 4588.
September 17, 1925.
Paul S. Poyal, for plaintiff in error.
P. W. Copeland and Porter & Mebane, contra.

All the Justices concur.